EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Enders (Reg. No. 41,735) on August 23, 2022.
The application has been amended as follows:

claim 9: cancelled;
claim 14, line 23, inserted before “instructions”, -- second --;
claim 16: cancelled;
claim 20, 
line 2, inserted before “instructions”, -- first --;
line 5, inserted before “instructions”, -- first --;
line 11, inserted after “connected to”, -- the --;
line 20, inserted before “instructions”, -- second --;
claim 21, line 19, deleted “the” before “instructions”;
claim 22,
line 23, deleted “one or more non-transitory computer readable media store”, inserted before “instructions”, -- first --;
line 24, inserted before “executable”, -- are further --;
line 25, deleted “following”, inserted before “while”, -- first operations --;
line 26,  inserted after “awake,” – the first operations further comprising --;
lines 27-32: deleted;
line 40, deleted “the” before “instructions”;
claim 23,
line 2, inserted before “instructions”, -- first --;
line 5, inserted before “instructions”, -- first --;
line 11, inserted after “connected to”, -- the --;
line 20, deleted “one or more non-transitory computer readable media store”, inserted before “instructions”, -- first --;
line 21, inserted before “executable”, -- are further --;
line 22, deleted “following”, inserted before “while”, -- first operations --;
line 23, inserted after “awake” – , the first operations further comprising --;
lines 24-29: deleted;
line 37, deleted “the” before “instructions”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov